Citation Nr: 1534780	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  12-03 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), adjustment disorder, and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's wife


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from October 1999 to October 2003.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 decision from the Department of Veterans Affairs (VA) Regional Office (RO) out of St. Petersburg, Florida, which, in pertinent part, denied service connection for PTSD.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Veteran initially filed a claim for service connection for PTSD that was received by VA in February 2010.  November 2011 VA treatment records note that the Veteran had diagnoses of depression and adjustment disorder.  The claim on appeal has, therefore, been recharacterized to conform to Clemons.  

In May 2015, the Veteran and his wife testified at a personal hearing at the VA RO in St. Petersburg, Florida (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issues of service connection for tinnitus, headaches, GERD, a left foot cyst, plantar fasciitis, and pes planus, increased disability ratings for a bilateral knee disability and hypertension, and entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record in February and May 2015 written statements (on VA Form 21-526EZ), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  


REMAND

Service Connection for an Acquired Psychiatric Disorder

Review of the VA treatment records and problem list indicate that the Veteran has  diagnoses of depression, adjustment disorder (with depressed mood or depression), and alcohol abuse.  Additionally, the treating mental health professionals provided an Axis I diagnosis of r/o PTSD.  

In August 2010, the Veteran was afforded a VA examination to assist in determining the nature and etiology of the claimed psychiatric disorder.  The VA examiner opined that the Veteran did not meet the DSM-IV criteria for PTSD, and diagnosed alcohol abuse, r/o alcohol dependence, and r/o adjustment disorder NOS.  The VA examiner noted that the Veteran's current condition was unclear, and, therefore, he could not opine as to a link between the Veteran's stressors and his current condition.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds the opinion of the VA examiner is inadequate as it is not supported by sufficient rationale.  The VA examiner does not address the diagnoses of adjustment disorder and depression found in the VA treatment records or provide an etiological opinion regarding those diagnoses.  

Additionally, at the May 2015 Board hearing, the Veteran indicated he continues to receive treatment for his psychiatric disorder at the VA Medical Center (VAMC) in Pensacola, Florida.  Nonetheless, the Veteran's file does not contain any VA treatment records dated after November 16, 2011.  Additionally, the record indicates that the Veteran received mental health and substance abuse treatment while incarcerated from 2004 to 2009, and those records have not yet been associated with the file.  VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting a veteran in the procurement of service treatment (medical) records and pertinent treatment records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for a psychiatric disorder, including treatment while the Veteran was incarcerated.  

The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for a psychiatric disorder.  The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records.  

2.  The AOJ should obtain VA treatment records from November 2011 to the present at the Pensacola VA Health Care System in Pensacola, Florida.  

3.  Then, schedule the Veteran for a VA examination(s) to obtain an opinion as to the nature and etiology of the claimed acquired psychiatric disorders.  The claims file should be provided to the examiner.  The VA examiner should diagnose all Axis I psychiatric disorders (other than drug and alcohol dependence) and then, based upon a review of all the record (including service treatment records, post-service treatment records, history of the Veteran, statements from the Veteran and his wife, and clinical findings), should offer the following opinion with supporting rationale with respect to each diagnosed disability:   

Is it as likely as not (50 percent or greater probability) that each current acquired psychiatric disorder was incurred in or caused by active service?  In rendering this opinion, the VA examiner should note that the Veteran has diagnoses of depression and adjustment disorder.  

The examiner should assess whether the Veteran meets the criteria for a diagnosis of PTSD.  If a diagnosis of PTSD is deemed appropriate, the clinician should identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  In so doing, the examiner should determine whether the claimed stressor(s) has been verified or is related to the Veteran's fear of hostile military or terrorist activity, including the Veteran's contentions that he was exposed to enemy attacks, witnessed dead and wounded bodies, and generally experienced a constant state of fear while serving in Iraq and Kuwait.    

4.  Then readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







